       Case 1:20-cv-07906-LJL Document 18 Filed 10/26/20 Page 1 of 2



                                                                         HUNTON ANDREWS KURTH LLP
                                                                         200 PARK AVENUE
                                                                         NEW YORK, NY 10166-0005


                                                                         TEL 212 • 309 • 1000
                                                                         FAX 212 • 309 • 1100



October 23, 2020                                                         SHAWN PATRICK REGAN
                                                                         DIRECT DIAL: 212 • 309 • 1046
                                                                         EMAIL: sregan@HuntonAK.com
Via ECF

Hon. Lewis J. Liman, U.S.D.J.
U.S. District Court for the Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                Re: Massone v. Washington, et al., Case No. 1:20-cv-07906 (LJL)

Dear Judge Liman:

       We represent Defendant Sharon Watts in this matter.

       For the reasons explained below, and with Plaintiff’s consent, we write respectfully to
request the Court extend for 30 days the time for Ms. Watts to respond to Plaintiff’s Complaint,
during which time Plaintiff intends to file an Amended Complaint that will add Centerra Group,
LLC (“Centerra”) a subsidiary of Constellis LLP as a defendant and drop Ms. Watts from the
suit. We also request Centerra’s deadline to answer, move or otherwise respond to the
Complaint be set for 30 days after filing of the Amended Complaint, service of which Constellis
has agreed to have my firm accept via ECF. Finally, to the extent the Court agrees it prudent,
we request the initial pretrial conference presently schedule for November 3rd (ECF No. 12), be
adjourned sine die. This is the first request for all of the foregoing.

        Mindful of Your Honor’s Individual Rule 3.G. concerning motions to dismiss, we
recently conferred with Plaintiff’s counsel, Mr. Bonanno, to explain that (i) the Complaint was
not properly served on Ms. Watts and (ii) Ms. Watts is not a proper party to this suit.

        As a result of those discussions, counsel have agreed that the appropriate course of
action is: (i) for the deadline for Ms. Watts to respond to Plaintiff’s Complaint to be adjourned
for 30 days; (ii) during that period Plaintiff will file an Amended Complaint that will add
Centerra as a defendant and drop Ms. Watts from the suit; (iii) Centerra will accept service of
the Amended Complaint, through its counsel, via ECF; (iv) Centerra’s deadline to answer, move
or otherwise respond to the Complaint shall be set for 30 days after service of the Amended
Complaint; and (v) the initial pretrial conference presently scheduled for November 3rd (ECF
No. 12), and the corresponding deadline to file a Case Management Plan and Scheduling Order,
should be adjourned sine die. The parties agree that Defendant Watts need not respond to the
present Complaint and that her lack of response thereto shall not be grounds for the entry of a
default judgment against her.

        ATLANTA AUSTIN BANGKOK BEIJING BOSTON BRUSSELS CHARLOTTE DALLAS DUBAI HOUSTON LONDON
     LOS ANGELES MIAMI NEW YORK NORFOLK RICHMOND SAN FRANCISCO THE WOODLANDS TYSONS WASHINGTON, DC
                                            www.HuntonAK.com
         Case 1:20-cv-07906-LJL Document 18 Filed 10/26/20 Page 2 of 2




  Hon. Lewis J. Liman, U.S.D.J.
  Case No. 1:20-cv-07906
  Page 2


           We also have conferred with Assistant United States Attorney Allison Rovner, counsel
  for defendant Donald W. Washington, Director, United States Marshals Service, in his official
  capacity (the “Government”). I have been authorized to report in this letter, for purposes of
  judicial economy, that the Government also requests that the Court adjourn indefinitely the
  initial teleconference in this matter, scheduled for November 3, 2020, and for the present time,
  dispense with the filing of a Case Management Plan and Scheduling Order. This request is
  based on the fact that, the Government’s response to the Complaint is not due until December
  18, see Fed. R. Civ. P. 12(a)-(b) (granting 60 days to respond to Complaint), and the
  Government anticipates moving to dismiss the Complaint in its entirety by this date, in part, on
  the basis that Plaintiff has failed to state a claim upon which relief can be granted. Plaintiff also
  consents to the Government’s request.

         Given the Government’s anticipated motion to dismiss, and the likelihood of my client
  moving to dismiss as well, the parties believe a case management conference and the attendant
  discovery planning is unnecessary at this time. To the extent unexpected developments occur
  with respect to an Amended Complaint and the anticipated motions, we will promptly advise
  Your Honor.

          For these reasons, we respectfully request the relief set forth above.

                                                          Respectfully submitted,



                                                          Shawn Patrick Regan

  cc: All Counsel of Record (via ECF)



The deadline extensions are GRANTED. The initial pretrial conference is ADJOURNED
to December 17, 2020 at 9:30 a.m. The parties are directed to dial into the Court's
teleconference line at 888-251-2909, Access Code 2123101, and follow the necessary
prompts. The parties shall submit a proposed joint Case Management Plan and Scheduling
Order one week prior to the conference.

SO ORDERED. 10/26/2020.
